EXHIBIT 10.16 RMB Facility Loan Contract Contract No.: Shanjiankaidai(2007)038 Type of Loan: Industrial Current Capital Loan Borrower (Party A): Shaanxi Tianren Organic Food Co.，Ltd. Address: A-4/F Tongxinge Xietong Building, No.12, Gaoxin 2nd Rd, High-tech Zone,Xi'an, China 710075 Legal Representative (Chief Officer): Xue Hongke Fax: 86-029-88386230 Tel: 86-029-88386415 Lender (Party B): Hi-tech Industrial Development Zone, Xi'an Branch of China Construction Bank Address: No.42GaoxinRoad, Xi'an 710075 Chief Officer: Zhou Cunxing Fax: 86-029-88321414 Tel: 86-029-88321414 Whereas Party A applies to Party B for, and Party B agrees to provide Party A with, a loan facility (the ‘Facility’). Pursuant to relevant laws and regulations and through consultation, Party A and Party B enter into this Contract: Article1.
